EXHIBIT 10.8

LifeApps® Digital Media - Mobile App Agreement
 
LifeApps® Digital Media is focused on producing high level content in digital
publications and mobile applications for the Health, Fitness and Sports
Enthusiast market.


LifeApps® is entering into an agreement with Rachel Buehler (represented by
Libero Sports) to be the Subject Matter Expert and spokesperson for a new Soccer
specific tutorial app (The App).
 
The App
 
The App will feature written content, photos and video covering:
●  
Soccer Basics

○  
Description of the field

○  
Description of the basic gear required

■  
Cleats

■  
The Kit

■  
Ball

●  
Basic Soccer Skills

●  
Basic Soccer Drills

 
Creation of App
 
LifeApps® will work with Ms. Buehler to develop the final written content of The
App and to choose the appropriate Skills and Drills to be featured in The App.


LifeApps® will schedule a production date with Ms. Buehler to photograph, and
record video for the various segments of the app. Additionally LifeApps® will
shoot promotional photography and video for the app to be used in marketing
materials related to The App and associated LifeApps® properties for cross
promotional purposes of LifeApps® products.
 
Development and Distribution of App
 
LifeApps® will incur all costs associated with the development of The App.


LifeApps® will distribute The App under the LifeApps® brand within the Apple iOS
App Store. Pricing shall be set by LifeApps® and will be based upon current
market trends and competitive pricing to similar existing apps in the
marketplace.
 
 
1

--------------------------------------------------------------------------------

 


LifeApps® may also enter into the Android Market with The App for Android.
Distribution to Android devices may occur through several channels including
Google Play, and Amazon App Store for Android.


Target release timeframe for The App is late Summer 2012 to capitalize on the
start of the 2012-2013 Youth Soccer season in America and to coincide with Ms.
Buehler’s participation in the Olympic Games.


To maintain interest and marketability of The App, LifeApps® will structure a
series of updates to The App that will be pushed out to existing users to
encourage continued use and to entice new users as LifeApps® sees need.
 
Compensation
 
Based on receipts from the various marketplaces, LifeApps® will issue quarterly
compensation checks to Ms. Buehler.


Current market agreements attribute 30% of the sale price of mobile apps to the
app store operators.


LifeApps® proposes splitting the remaining 70% of app sales with Ms. Buehler at
a rate of 40% for LifeApps® and 30% for Ms. Buehler.


The breakdown of the sale shares is: 30% App Store / 40% LifeApps® / 30% Ms.
Buehler
 
Additional Revenue Possibilities
 
The App is a potential avenue for “Sponsored” advertising avenues. Ms. Buehler
and Libero Sports have existing relationships with corporations who may be
interested in going into agreements to “Sponsor” The App.


An example of this would be product placement within The App. The advertiser’s
products could be featured throughout The App by using their gear in the
photography and videos within The App.


If Ms. Buehler and Libero Sports have interest in bringing a major sponsor
onboard The App, LifeApps® proposes sharing 30% of the major sponsor payment
with Ms. Buehler.
 
Future Distribution Avenues for Content
 
LifeApps® is continually growing into new areas of distribution of content. DVD,
Game Console and Internet TV distribution models are all viable forms of
delivery for content generated for The App and may represent enticing markets to
pursue with modified product delivery of the LifeApps® content generated with
Ms. Buehler.


LifeApps® will present such opportunities to repackage and deliver content
through these channels to Ms. Buehler and Libero Sports should an opportunity to
pursue these delivery methods arise. Separate compensation agreements would be
negotiated for these avenues on a case by case basis.
 
 
2

--------------------------------------------------------------------------------

 
Accepted by:
 
 

Signature:       Date:                   Eddie Rock              
Signature:   
 
/s/ Rachel Buehler
 
Date:
 
May 17, 2012
  Rachel Buehler                       Signature:      Date:           /s/
Robert Gayman     April, 27, 2012   Robert Gayman - LifeApps® President
5752 Oberlin Dr. #101
San Diego, CA 92121
(858) 952-5715
     

 
                                                  
3

--------------------------------------------------------------------------------

                    